Title: To George Washington from Battaile Muse, 6 November 1788
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Alexandria Novr 6th 1788

Mr Lear Informed me that you did not Think Proper To deliver Colo. Fairfax Papers without Informing Mr F. Fairfax of the matter, I Sent up To Mr Fairfax, In consequnce of which He has come down—My Illness and uncertainty of my waggones Comeing Tomorrow will Ocation my Puting of waiteing on you

untill Some Time Next month at which Time I shall Bring with me your accts in order To make a full Settlement the Exact Time will be uncertain as it’s Impossable for me at this day To Fix the Time I shall Arrive at Mount vernon—I have and order from Colo. William Darke on Mr Hartshorne For £33.6.8—altho I am not Indebted to you one Shilling I wish if agreeable To you To Settle your dividend (with Mr Hartshorn) that you have To Pay the Potomack Company It’s Likely I may Collect that Sum from your Tenants Next month—which will Save the risk of Conveyance of the money.
Should any one Come from Mount vernon To this place Tomorrow I shall be oblige To you For and answer as I Leave this place on Satterday if I am able To Travel.
any Commands I will Execute that is in my Power. I am Sir your Obedient Hble Servant

Battaile Muse

